Citation Nr: 0903649	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left shoulder 
arthralgia.  

2.  Entitlement to service connection for right knee 
degenerative joint disease.  

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to July 
1975 and from January 1976 to May 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  


The Board notes that in a March 2007 rating decision, the 
agency of original jurisdiction (AOJ) granted service 
connection for a left ankle disorder, a left knee disorder, 
and a right shoulder disorder.  This represents a full grant 
of the benefits sought in regard to those issues.  


FINDINGS OF FACT

1.  The competent evidence establishes that left shoulder 
arthralgia was not manifest in service and is not 
attributable to service.  

2.  The competent evidence establishes that right knee 
degenerative joint disease was not manifest in service and is 
not attributable to service, and arthritis was not shown 
during service or within the initial post-service year.  

3.  A right ankle disorder was not manifest in service and is 
not attributable to service.  

4.  The competent evidence establishes that migraine 
headaches were not manifest in service and are not 
attributable to service.  




CONCLUSIONS OF LAW

1.  Left shoulder arthralgia was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Right knee degenerative joint disease was not incurred or 
aggravated in active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  A chronic right ankle disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Migraine headaches were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule 

revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board notes that the appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The January 2005 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.   

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  



If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2006 and November 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

I.  Left Shoulder Arthralgia

The appellant asserts that he has left shoulder arthralgia as 
a result of service.  The Board finds that service connection 
is not warranted shoulder arthralgia.  

The Board notes that a determination as to whether left 
shoulder arthralgia is related to service requires competent 
evidence.  The appellant is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  More specifically, 
although he is competent to report that he experienced left 
shoulder symptoms in service, and competent to report that he 
currently has left shoulder symptoms, the Board finds that 
his opinion alone does not provide a sufficient basis upon 
which to make a determination as to whether left shoulder 
arthralgia is related to service.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in the recent case of Nieves-Rodriguez 
v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008), the Court 
held that a claims file review, as it pertains to obtaining 
an overview of a appellant's medical history, is not a 
requirement, and a review of the claims file does not 
automatically render an opinion competent or persuasive, 
noting other means by which a physician can become aware of 
critical medical facts, such as a history of treating the 
appellant for an extended period of time and/or reviewing 
pertinent medical literature.  In Nieves-Rodriguez, the Court 
indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In this case, the Board has accorded more probative value to 
the November 2006 competent medical opinion to the effect 
that it is less than likely that left shoulder arthralgia is 
related to service.  While left shoulder findings were noted 
in service, the November 2006 report of examination notes an 
onset of left shoulder arthralgia in 2005.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  The examiner specifically stated that it 
was more likely that left shoulder arthralgia is related to 
his employment as a cook, and obesity.  In this case, the 
examiner reviewed records, provided a remarkably detailed 
report in support of the opinion to the effect that it is 
less than likely that left shoulder arthralgia is related to 
service, and a complete rationale accompanied the opinion 
provided.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Right Knee Degenerative Joint Disease

The appellant asserts that right knee degenerative joint 
disease is related to service.  The Board finds that service 
connection is not warranted for right knee degenerative joint 
disease.  

The Board notes that a determination as to whether right knee 
degenerative joint disease is related to service requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report that he 
experienced right knee symptoms in service, and competent to 
report that he currently has right knee symptoms, the Board 
finds that his opinion alone does not provide a sufficient 
basis upon which to make a determination as to whether right 
knee degenerative joint disease is related to service.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In addition, the Board notes that in the recent case of 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a appellant's medical 
history, is not a requirement, and a review of the claims 
file does not automatically render an opinion competent or 
persuasive, noting other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the appellant for an extended period of time and/or 
reviewing pertinent medical literature.  In Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In this case, the Board has accorded more probative value to 
the competent medical opinions.  The Board notes that 
complaints of right knee pain in October 2004 were 
attributed, in part, to morbid obesity.  The November 2006 VA 
examiner stated that it was less than likely that right knee 
degenerative joint disease is related to service, to include 
a laceration to the right knee in 1987 with stitches.  
Rather, the right knee disorder was attributed to post-
service employment, and obesity.  While the examiner noted 
right knee pain in 1988, the November 2006 report of 
examination notes that x-ray examination was normal.  The 
Board notes that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  In this case, the 
examiner provided a remarkably detailed report in support of 
the opinion to the effect that it is less than likely that 
right knee degenerative joint disease is related to service, 
and a complete rationale accompanied the opinion provided.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Right Ankle Disorder

The appellant asserts that a right ankle disorder is related 
to service.  The Board finds that service connection is not 
warranted for a right ankle disorder.  

The Board notes that a determination as to whether a right 
ankle disorder is related to service requires competent 
evidence.  The appellant is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  More specifically, 
although he is competent to report that he experienced right 
ankle symptoms in service, and competent to report that he 
currently has right ankle symptoms, the Board finds that his 
opinion alone does not provide a sufficient basis upon which 
to make a determination as to whether a right ankle disorder 
is related to service.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the Board notes that in the recent case of 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a appellant's medical 
history, is not a requirement, and a review of the claims 
file does not automatically render an opinion competent or 
persuasive, noting other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the appellant for an extended period of time and/or 
reviewing pertinent medical literature.  In Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In this case, the Board has accorded more probative value to 
the November 2006 competent medical opinion to the effect 
that it is less than likely that a right ankle disorder is 
related to service.  Rather, right ankle complaints, to 
include aching and swelling, were more likely related to a 
vascular disorder, and obesity.  The Board notes that an 
October 2005 record reflects complaints to include poor 
circulation and bilateral lower extremity edema, and a 
request for support hose was noted.  
In that regard, the November 2006 VA examiner noted that 
while there was obvious edema up through the lower extremity 
and decreased motion, such was not attributable to weak 
tendons/ligaments in the right ankle joint.  The examiner 
added that swelling and poor circulation in the right ankle 
began after heart surgery in 2003, noting x-ray examination 
in November 2006 was normal.  The Board notes that, to the 
extent that the appellant has a right ankle disorder, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In this case, the examiner provided a 
remarkably detailed report in support of the opinion to the 
effect that it is less than likely that the appellant has a 
right ankle disorder related to service, and a complete 
rationale accompanied the opinion provided.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Migraine

The appellant asserts that he has migraine headaches as a 
result of service.  The Board finds that service connection 
is not warranted for migraine headaches.  

The Board notes that a determination as to whether any 
migraine headaches are related to service requires competent 
evidence.  The appellant is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  More specifically, 
although he is competent to report that he experienced 
headaches in service and competent to report that he 
currently has headaches, the Board finds that his opinion 
alone does not provide a sufficient basis upon which to make 
a determination as to whether any migraine headaches are 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the March 2006 VA opinion.  While speculation was noted, the 
examiner specifically provided an opinion to the effect that 
it is unlikely that the appellant's headache disorder is 
related to service.  The examiner noted that while minor head 
trauma with a laceration was sustained during service, x-ray 
examination was negative.  The Board notes that VA treatment 
records, dated in September 2004, reflect that he denied 
headaches and cranial nerves 2-12 were noted to be intact.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In this case, the examiner reviewed the 
relevant evidence and provided a detailed report in support 
of the opinion to the effect that it is less than likely that 
a headache disorder related to service, and a complete 
rationale accompanied the opinion provided.  The competent 
evidence does not establish migraine headaches are related to 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for left shoulder arthralgia is denied.  

Service connection for right knee degenerative joint disease 
is denied.

Service connection for a right ankle disorder is denied.  

Service connection for migraine headaches is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


